Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	Claims 1-4, 6, 7, 10, 12, 13, 14, 15, 17-19 have been amended. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (Pub 20190297287) in view of Patukuri et al (Pub 20150377964). 

Regarding claim 1, Oka disclose imaging apparatus and imaging method comprising; 
a test device configured to generating scan input data, (element 723 fig 40)
an imaging sensing device, (Fig 40) including: 
a pixel array coupled to a plurality of row lines and a plurality of column lines, (element 711 fig 40); 
and a row controller configured to apply a stress voltage to at least one of the plurality of row lines during a stress period based on scan input data, (Para. [0456-457] see test voltage for stress voltage and row drivers as row controllers, see scan input data generated by generators and stress period as disclosed in Para. [0222] or Para. [0333]). 

However, a row controller configured to apply row control signals to the plurality of row lines in a normal mode, and alternately apply a stress voltage and a voltage to the plurality of row lines in lieu of the row control signals during stress period based on scan input data having a predetermined pattern in a test mode wherein the stress voltage and voltage have different voltage levels are not disclosed.
In a similar field of endeavor, Patukuri discloses programmable test pattern for a pixel array comprising scan input data having a predetermined pattern and a row controller configured to apply row control signals to the plurality of row lines in a normal mode, and alternately apply a stress voltage and a voltage to the plurality of row lines in lieu of the row control signals during stress period based on scan input data having a predetermined pattern in a test mode wherein the stress voltage and voltage have different voltage levels, (scan input pattern fig 3a-3i; normal mode Para. [0019-0020]; and claimed test mode Para. [0024-0025][0028-0029 also see stress voltage and voltage as V1 and V2 in a test mode). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Patukuri for the common purpose of determining defect within a sensor array. 

Regarding claim 4, Oka discloses wherein the plurality of column lines include a plurality of power source lines, and wherein the stress voltage is applied to some of the plurality of power source lines during the stress period, (power source lines Para. [0275] and stress voltage 714 fig 40). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Akavoor Sankaran (Pub 20200154069).
Regarding claims 2 and 12, Oka in view of Patukuri discloses a stress voltage and a row 
controller, see claim 1. However, selectively driving rows in a normal mode with a voltage higher than a predetermined voltage is not disclosed. 
In a similar field of endeavor, Akavoor Sankaran discloses wherein the row controller 
uses a predetermined voltage to selectively drive the plurality of row lines in the normal mode, and wherein the stress voltage has a higher level than the predetermined voltage, (and Para. [0032][0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka and Patukuri by incorporating the teachings of Akavoor Sankaran for the common purpose of testing the imaging device for normal operation. 

Claims 3, 6 -8 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Clark et al (U.S. 6118482).
Regarding claims 3, Oka in view of Patukuri discloses a row controller and a 
predetermined pattern, see claim 1. However, a pattern selecting row lines is not disclosed. 
In a similar field of endeavor, Clark discloses method and apparatus for electrical test of 
CMOS pixel sensor array wherein some of the plurality of row line to which the stress voltage is applied are determined according to the predetermined pattern of the scan input data, (fig 3 VCCTO, VCCtE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka and Patukuri by incorporating the teachings of Clark for the results are expected to be the same. 

Regarding claim 6, Oka in view of Patukuri discloses a row controller (i.e. a driver) configured to driving the at 
least one of plurality of row lines with the stress voltage during the stress period based on scan signals, (element 102, 141 fig 8) and a predetermined pattern of Lee, see claim 1. However, a scan chain is not disclosed.
In a similar field of endeavor, Clark discloses a scan chain configured to generate a 
plurality of scan signals corresponding to the predetermined pattern of the scan input data during the stress period, based on the scan input data, a period division signal, and a clock signal, (scan chain 92 fig 9 and control signals such as clock and period division signals in col. 6 lines 15-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Clark for the common purpose of analyzing an imaging sensor and determine whether the different components of the imaging sensor function properly.

Regarding claim 7, Oka in view of Lee Patukuri discloses a row driver and using a predetermined 
pattern to determine normal operation of an imaging sensor. However, cells are not disclosed. 
In a similar field of endeavor, Clark discloses a scan chain that includes an input cell configured to sequentially 
receiving the scan input data during the stress period, based on the period division signal and the clock signal; and a plurality of scan cells configured to be coupled to the plurality of row lines, in one-to-one correspondence, and configured to sequentially shifting the scan input data outputted from the input cell and generating the plurality of scan signals during the stress period, based on the period division signal and the clock signal, (input cell/plurality of cells coupled to row lines elements 11, 12, 17 and 18 fig 9; different timing/selecting signals are conventional based on circuit requirements see col. 6 lines 15-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka and Patukuri by incorporating the teachings of Clark for the common purpose of analyzing an imaging sensor and determine whether the different components of the imaging sensor function properly.

Regarding claim 8, Oka in view of Patukuri discloses a row driver and using a predetermined 
pattern to determine normal operation of an imaging sensor. However, shifters are not disclosed.
In a similar field of endeavor, Clark discloses wherein the driver includes a plurality of 
level shifters, coupled to the plurality of row lines in one-to-one correspondence, (element 92 fig 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka and Patukuri by incorporating the teachings of Clark for the common purpose of analyzing an imaging sensor and determine whether the different components of the imaging sensor function properly.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Mueller et al (Pub 20200053353).

Regarding claim 5, Oka in view of Patukuri discloses a row controller and a predetermined 
patter, see claim 1. However, outputting scan output data to a test device is not disclosed.
In a similar field of endeavor, Mueller discloses wherein the row controller generates 
scan output data, and outputs the scan output data to the test device during a defect detection period by performing a logic operation on a plurality of data values, included in the scan input data, in a predetermined manner during a loading period, based on the scan input data, (Para. [0013] for timing and [0039] and 112 fig 1 for outputting to the test device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka and Patukuri by incorporating the teachings of Mueller for the common purpose of analyzing output data to determine whether a device operates normally. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Clark in view of Mueller.
Regarding claim 9, Oka discloses a row controller, see claim 1. However, a row decoder 
and a scan chain sequentially outputting signal are not disclosed. 
In a similar field of endeavor, Lee discloses wherein the row controller further includes a row decoder for generating a plurality of logic signals indicating whether the row decoder has a defect, by performing a logic operation on the plurality of scan signals in a predetermined manner during the stress period, and the scan chain sequentially outputs scan output data, corresponding to the plurality of logic signals, during the defect detection period after the stress period, based on the period division signal and the clock signal, (row circuit 120 includes driver and decoder for passing signals to respective rows; sequential row generated signals, Para. [0044] and logical operations based on timing signals Para. [0049]; and sequential output signals Para. [0111]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Lee for the common purpose of determining whether a tested device operates normally. 
The combination does not disclose outputting scan output data to a test device. 
In a similar field of endeavor, Mueller discloses outputting test signals to a test device, (112 fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Mueller for the common purpose of analyzing output data to determine whether a device operates normally.


Claims 10, 11, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Mendis et al (U.S. 6797933).

Regarding clams 10, and 15, Oka disclose imaging apparatus and imaging method comprising; 
a test device configured to generating scan input data, (element 723 fig 40)
an imaging sensing device, (Fig 40) including: 
a pixel array coupled to a plurality of row lines and a plurality of column lines, (element 711 fig 40); 
and a row controller configured to apply a stress voltage to at least one of the plurality of row lines during a stress period based on scan input data, ((Para. [0456-457] see test voltage for stress voltage and row drivers as row controllers, see scan input data generated by generators and stress period as disclosed in Para. [0222] or Para. [0333]). 

However, scan input data having a predetermined pattern and a row controller configured to apply row control signals to the plurality of row lines in a normal mode, and alternately apply a stress voltage and a voltage to the plurality of row lines in lieu of the row control signals during stress period based on scan input data having a predetermined pattern in a test mode wherein the stress voltage and voltage have different voltage levels are not disclosed.
In a similar field of endeavor, Patukuri discloses programmable test pattern for a pixel array comprising scan input data having a predetermined pattern and a row controller configured to apply row control signals to the plurality of row lines in a normal mode, and alternately apply a stress voltage and a voltage to the plurality of row lines in lieu of the row control signals during stress period based on scan input data having a predetermined pattern in a test mode wherein the stress voltage and voltage have different voltage levels, (scan input pattern fig 3a-3i; normal mode Para. [0019-0020]; and claimed test mode Para. [0024-0025][0028-0029 also see stress voltage and voltage as V1 and V2 in a test mode). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka by incorporating the teachings of Patukuri for the common purpose of determining defect within a sensor array. 

However, generating by a scan chain a plurality of signals, driving by row controller a plurality of rows, generating logical signals by row controller and pass values of expected values and/or fail values are not explicitly disclosed. 
In a similar field of endeavor, Mendis discloses on-chip design for testing structure for CMOS APS image sensor comprising: 
generating, by a scan chain of the row controller, a plurality of scan signals corresponding to the predetermined pattern of the scan input data during the stress period, based on the scan input data, a period division signal, and a clock signal, (col. 4 lines 7-14 disclosing testing chained circuitry; col. 4 lines 19-23 generating scan signals corresponding to predetermined pattern of the scan input data; stress period, period divisional signal and clock signal provided by timing circuit col. 4 lines 23-35 see stress period “second time” col. 5 lines 22-23; period divisional signal see different timings of fig 7c T0 – T8; and clock signal col. 10 lines 57-64)
driving, by a driver of the row controller, the at least one of the plurality of row lines with the stress voltage during the stress period, based on the scan signals, ( see row driver fig 6 and col. 12 lines 26-28)
generating, by a row decoder of the row controller, a plurality of logic signals indicating whether the row decoder has a defect, by performing a logic operation on the plurality of scan signals in a predetermined manner during the stress period, (col. 15 lines 32-47)
	wherein when the row decoder has no defect, the plurality of logic signals include pass values which are expected values corresponding to the plurality of scan signals, and when the row decoder has the defect, the plurality of logic signals include fail values which do not correspond to expected values based on the plurality of scan signals, (see comparison with expected values col. 11 lines 65-67 where pass values and fail values are determined based on read voltages of Vout-pixel fig 6- fig 7d). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify …. By incorporating the teachings of Mendis for the common purpose of testing sensor pixels prior to operation of the sensor. 

Regarding claim 11, Oka discloses comparing scan output data with previously-stored reference data, (Para. [00286]). 

Regarding claim 14, Oka discloses wherein the test device applies the stress voltage to some of a plurality of power source lines, coupled to the pixel array, in the test mode, (element 723 fig 40).  

Regarding claim 19, Oka discloses a row controller and a predetermined patter, see claim 
15. However, logic operation is not disclosed.
In a similar field of endeavor, Mendis discloses wherein during a loading period between 
the stress period and the defect detection period, the row controller generates the scan output data by performing a logic operation on the plurality of data values, included in the scan input data, in a predetermined manner, (col. 15 lines 32-47). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka and Patukuri by incorporating the teachings of Mendis for the common purpose of analyzing output data to determine whether a device operates normally. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Mendis in view of Akavoor Sankaran (Pub 20200154069).
Regarding claim 12, Oka in view of Patukuri in view of Mendis discloses a stress voltage and a row 
controller, see claim 10. However, selectively driving rows in a normal mode with a voltage higher than a predetermined voltage is not disclosed. 
In a similar field of endeavor, Akavoor Sankaran discloses wherein the row controller 
uses a predetermined voltage to selectively drive the plurality of row lines in a normal mode, and wherein the stress voltage has a higher level than a predetermined voltage, (and Para. [0032][0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka, Patukuri, and Mendis by incorporating the teachings of Akavoor Sankaran for the common purpose of testing the imaging device for normal operation. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Mendis in view of Clark et al (U.S. 6118482).
Regarding claim 13, Oka in view of Patukuri in view of Menis discloses a row controller and a 
predetermined pattern, see claim 10. However, a pattern selecting row lines is not disclosed. 
In a similar field of endeavor, Clark discloses method and apparatus for electrical test of 
CMOS pixel sensor array wherein some of the row line to which the stress voltage is applied is determined according to the predetermined pattern of the scan input data, (fig 3 VCCTO, VCCtE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka, Patukuri, and Mendis by incorporating the teachings of Clark for the results are expected to be the same. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Mendis in view of Yaghmai (Pub 20130308029). 
Regarding claim 16, Oka in view of Patukuri in view of Mendis discloses determining failure in an imaging 
sensor, see claim 15. However, comparing to prestored data is not disclosed. 
In a similar field of endeavor, Yaghmai discloses method and apparatus for pixel control 
signal verification wherein the test device determines whether the row controller has a defect, by comparing the scan output data with previously-stored reference data, during the defect detection period, (Para [0031][0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka, Patukuri, and Mendis by incorporating the teachings of Yaghmai for the common purpose of performing well known and routine feature of analyzing testing results. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Mendis in view of Akavoor Sankaran (Pub 20200154069).
Regarding claim 17, Oka in view of Patukuri in view of Mendis discloses a stress voltage and a row
controller, see claim 15. However, selectively driving rows in a normal mode with a voltage higher than a predetermined voltage is not disclosed. 
In a similar field of endeavor, Akavoor Sankaran discloses wherein the row controller
uses a predetermined voltage to selectively drive the plurality of row lines in a normal mode, and wherein the stress voltage has a higher level than the predetermined voltage, (and Para. [0032][0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka, Patukuri and Mendis by incorporating the teachings of Akavoor Sankaran for the common purpose of testing the imaging device for normal operation. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Mendis in view of Clark et al (U.S. 6118482).
Regarding claim 18, Oka in view of Patukuri in view of Mendis discloses a row controller and a 
predetermined pattern, see claim 1. However, a pattern selecting row lines is not disclosed. 
In a similar field of endeavor, Clark discloses method and apparatus for electrical test of 
CMOS pixel sensor array wherein some of row line to which the stress voltage is applied is determined according to the predetermined pattern of the scan input data, (fig 3 VCCTO, VCCtE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka in view of Patukuri in view of Mendis by incorporating the teachings of Clark for the results are expected to be the same. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Patukuri in view of Mendis in view of Johansson (U.S. 8736684).
Regarding claim 20, Oka discloses a test device for testing an imaging sensor, see claim 
15. However, test repeating is not disclosed. 
In a similar field of endeavor, Johansson discloses wherein the stress period and the 
defect detection period are repeated at least once, and wherein when the stress period and the defect detection period are repeated, a pattern of the plurality of data values included in the scan input data is changed, (random bit generator and periodically injecting test data,  (col. 4 lines 39-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oka in view of Patukuri in view of Mendis by incorporating the teachings of Johannsson for the common purpose of analyzing captured data and determining whether the imaging device operates correctly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422